DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15,21-34 in the reply filed on 05/04/2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear how the limitation in preamble is related to the rest of the claim, are memory and processors part of the process apparatus or are they used in processing light? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-15,22-27,29-30,32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Pub No. 20130285181).

 	With respect to claim 10, Lin et al discloses forming a photodiode (105,104,Fig.12) in a substrate (103,Fig.12) of a pixel region (Fig.12) ; forming a first deep trench isolation (DTI) structure at a first side of the photodiode (left trench with grey sidewall,Fig.8); forming a second DTI structure at a second, opposing, side of the photodiode (right trench with grey sidewall, Fig.8); depositing an oxide material in the first DTT structure (212 left,Fig.9) such that a first air gap is formed in at least 75% of an area of the first DTI structure (216,Fig.9); and depositing the oxide material in the second DTI structure (212 right, Fig.9) such that a second air gap (216,Fig.9) is formed in at least 75% of an area of the second DTI structure (Fig.9). However, Lin et al does not explicitly disclose pixel array, and the air gap in the first and the second trench in at least 75% of an area of the first and second DTI structures. It would have been obvious to one of ordinary skill in the art the time of filing of the invention to modify Lin et al such that there would be plurality of pixels, in order to process multiple wavelength of the light. However, Lin et al does not explicitly disclose and the air gap in the first and the second trench in at least 75% of an area of the first and second DTI structures. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 11, Lin et al discloses wherein depositing the oxide material in the first DTI structure comprises: depositing the oxide material in the first DTI structure by at least one of: a plasma-enhanced chemical vapor deposition (PECVD) process (Para 45), a high-density plasma chemical vapor deposition (HDP-CVD) process, a sub-atmospheric chemical vapor deposition (SAC VD) process, or a plasma-enhanced atomic layer deposition (PEALD) process. 

 	With respect to claim 13, Lin et al discloses: forming a coating which is made from silicon oxide (206,Fig.12, para 47) above the first DTI structure (Fig.12) , above the second DTI structure (Fig.12), and above the photodiode (Fig.12); forming a color filter layer (204,Fig.12) above the antireflective coating; and forming a micro-lens above the color filter layer (202,Fig.12). However, Lin et al does not explicitly disclose forming an antireflective instead of silicon oxide. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have an antireflective layer made out of silicon oxide because it is abundant in the industry. 

 	With respect to claim 14, Lin et al discloses depositing the oxide material on the photodiode and the substrate to form an oxide layer (212 outside of the trenches,Fig.10). However, Lin et al does not explicitly disclose and planarizing the oxide layer. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Lin et al such that the oxide material is planarized in order to reduce the size of the device.

 	With respect to claim 15, Lin et al discloses wherein depositing the oxide material in the first DTI structure comprises: depositing the oxide material in the first DTI structure (Para 46) at a deposition rate to cause a top region of the first DTI structure to be filled in with the oxide material (Para 46) before a center region of the first DTI structure can be filled with the oxide material (Para 46), thereby forming the first air gap (Para 46). 

 	

 	With respect to claim 22, Lin et al discloses form a photodiode (104,105,Fig.12) in a substrate (103,Fig.12) of a pixel region (Fig.12); form a first deep trench isolation (DTI) structure at a first side of the photodiode (left side with 214 as sidewall,Fig.8); form a second DTI structure (right side with 214 as sidewall,Fig.8) at a second, opposing, side of the photodiode (Fig.8); deposit an oxide material (212,Fig.9)in the first DTI structure such that a first air gap is formed in at least 75% of an area of the first DTI structure (216,Fig.9); and deposit the oxide material in the second DTI structure such that a second air gap is formed in at least 75% of an area of the second DTI structure (216 rigth,Fig.9). However, Lin et al does not explicitly disclose pixel array, and the air gap in the first and the second trench in at least 75% of an area of the first and second DTI structures. It would have been obvious to one of ordinary skill in the art the time of filing of the invention to modify Lin et al such that there would be plurality of pixels, in order to process multiple wavelength of the light. However, Lin et al does not explicitly disclose and the air gap in the first and the second trench in at least 75% of an area of the first and second DTI structures. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). However, Lin et al does not explicitly disclose one or more memories; and one or more processors, coupled to the one or more memories. On the other hand, it would have been obvious to one of ordinary skill in the art at the of invention to modify Lin et al such that one or more memories; and one or more processors, coupled to the one or more memories, in order to automate the process.

 	With respect to claim 23, the limitation “wherein the one or more processors, to deposit the oxide material in the first DTI structure, are configured to: deposit the oxide material in the first DTI structure by at least one of: a plasma-enhanced chemical vapor deposition (PECVD) process,  a high-density plasma chemical vapor deposition (HDP-CVD) process, a sub-atmospheric chemical vapor deposition (SAC VD) process, or a plasma-enhanced atomic layer deposition (PEALD) process” "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

 	With respect to claim 25, Lin et al discloses: forming a coating which is made from silicon oxide (206,Fig.12, para 47) above the first DTI structure (Fig.12) , above the second DTI structure (Fig.12), and above the photodiode (Fig.12); forming a color filter layer (204,Fig.12) above the antireflective coating; and forming a micro-lens above the color filter layer (202,Fig.12). However, Lin et al does not explicitly disclose forming an antireflective instead of silicon oxide. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have an antireflective layer made out of silicon oxide because it is abundant in the industry. 

  	With respect to claim 26, Lin et al discloses depositing the oxide material on the photodiode and the substrate to form an oxide layer (212 outside of the trenches,Fig.10). However, Lin et al does not explicitly disclose and planarizing the oxide layer. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Lin et al such that the oxide material is planarized in order to reduce the size of the device.

 	With respect to claim 27, deposit the oxide material in the first DTI structure at a deposition rate to cause a top region of the first DTI structure to be filled in with the oxide material (Para 46) before a center region of the first DTI structure can be filled with the oxide material (Para 46), thereby forming the first air gap (Para 46).

 	With respect to claim 29, Lin et al discloses form a photodiode (104,105,Fig.12) in a substrate (103,Fig.12) of a pixel region (Fig.12); form a first deep trench isolation (DTI) structure at a first side of the photodiode (left side with 214 as sidewall,Fig.8); form a second DTI structure (right side with 214 as sidewall,Fig.8) at a second, opposing, side of the photodiode (Fig.8); deposit an oxide material (212,Fig.9)in the first DTI structure such that a first air gap is formed in at least 75% of an area of the first DTI structure (216,Fig.9); and deposit the oxide material in the second DTI structure such that a second air gap is formed in at least 75% of an area of the second DTI structure (216 rigth,Fig.9). However, Lin et al does not explicitly disclose pixel array, and the air gap in the first and the second trench in at least 75% of an area of the first and second DTI structures. It would have been obvious to one of ordinary skill in the art the time of filing of the invention to modify Lin et al such that there would be plurality of pixels, in order to process multiple wavelength of the light. However, Lin et al does not explicitly disclose and the air gap in the first and the second trench in at least 75% of an area of the first and second DTI structures. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). However, Lin et al does not explicitly disclose anon-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to do all the previously mentioned steps. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Lin et al such that anon-transitory computer-readable medium storing a set of instructions to do the steps mentioned above, in order to automate the process.

 	With respect to claim 30, Lin et al deposit the oxide material in the first DTI structure by at least one of: a plasma-enhanced chemical vapor deposition (PECVD) process (Para 45), a high-density plasma chemical vapor deposition (HDP-CVD) process, a sub-atmospheric chemical vapor deposition (SAC VD) process, or a plasma-enhanced atomic layer deposition (PEALD) process.

 	With respect to claim 32, Lin et al discloses: forming a coating which is made from silicon oxide (206,Fig.12, para 47) above the first DTI structure (Fig.12) , above the second DTI structure (Fig.12), and above the photodiode (Fig.12); forming a color filter layer (204,Fig.12) above the antireflective coating; and forming a micro-lens above the color filter layer (202,Fig.12). However, Lin et al does not explicitly disclose forming an antireflective instead of silicon oxide. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have an antireflective layer made out of silicon oxide because it is abundant in the industry. 

	With respect to claim 33, Lin et al discloses depositing the oxide material on the photodiode and the substrate to form an oxide layer (212 outside of the trenches,Fig.10). However, Lin et al does not explicitly disclose and planarizing the oxide layer. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Lin et al such that the oxide material is planarized in order to reduce the size of the device.



	With respect to claim 34, Lin et al discloses wherein depositing the oxide material in the first DTI structure comprises: depositing the oxide material in the first DTI structure (Para 46) at a deposition rate to cause a top region of the first DTI structure to be filled in with the oxide material (Para 46) before a center region of the first DTI structure can be filled with the oxide material (Para 46), thereby forming the first air gap (Para 46).


Claim(s) 10, 21,24,28,31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Pub No. 20130285181), in view of Tu et al (US Pub No. 20150279885).

 	With respect to claim 12,Lin et al discloses that trenches filled would have an air gap because of the deposition rate (Para 46); however, Line et al does not explicitly disclose forming a plurality of high absorption regions above the photodiode; and depositing the oxide material in the plurality of high absorption regions such that a respective third air gap is formed in each of the plurality of high absorption regions. On the other hand, Tu et al discloses forming a plurality of high absorption regions above the photodiode (116a,Fig.3C); and Lin et al discloses depositing the oxide material in the plurality of high absorption regions (which would be where microstructures are formed on the top surface of the substrate, Fig.12) and outside the trenches such that a respective third air gap is formed in each of the plurality of high absorption regions (according to para 46 top portion of the trench would be filled faster than sidewall of the trench). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lin et al according to the teachings of Tu et al such that high absorption trenches are formed outside the isolating trenches on the top surface of the substrate in order to increase the absorption of the light by the device.

 	With respect to claim 21, Tu et al discloses forming a high absorption region(116a,114a,Fig.3C) above the photodiode (108,Fig.3C); and Lin et al discloses and depositing the oxide material in the high absorption region at a deposition rate to cause a top region of the high absorption region to be filled in with the oxide material before a center region of the high absorption region can be filled with the oxide material (Para 46), thereby forming a third air gap (because the microstructures have trenches between them, Fig.3C).


 	With respect to claim 24, Lin et al does not explicitly disclose form a plurality of high absorption regions above the photodiode; and deposit the oxide material in the plurality of high absorption regions such that a respective third air gap is formed in each of the plurality of high absorption regions. On the other hand, Tu et al discloses forming a plurality of high absorption regions above the photodiode (116a,Fig.3C); and Lin et al discloses depositing the oxide material in the plurality of high absorption regions (which would be where microstructures are formed on the top surface of the substrate, Fig.12) and outside the trenches such that a respective third air gap is formed in each of the plurality of high absorption regions (according to para 46 top portion of the trench would be filled faster than sidewall of the trench). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lin et al according to the teachings of Tu et al such that high absorption trenches are formed outside the isolating trenches on the top surface of the substrate in order to increase the absorption of the light by the device.

 	With respect to claim 28,Lin et al does not  form a high absorption region above the photodiode; and deposit the oxide material in the high absorption region at a deposition rate to cause a top region of the high absorption region to be filled in with the oxide material before a center region of the high absorption region can be filled with the oxide material, thereby forming a third air gap.

 	With respect to claim 31,Lin et al discloses that trenches filled would have an air gap because of the deposition rate (Para 46); however, Line et al does not explicitly disclose forming a plurality of high absorption regions above the photodiode; and depositing the oxide material in the plurality of high absorption regions such that a respective third air gap is formed in each of the plurality of high absorption regions. On the other hand, Tu et al discloses forming a plurality of high absorption regions above the photodiode (116a,Fig.3C); and Lin et al discloses depositing the oxide material in the plurality of high absorption regions (which would be where microstructures are formed on the top surface of the substrate, Fig.12) and outside the trenches such that a respective third air gap is formed in each of the plurality of high absorption regions (according to para 46 top portion of the trench would be filled faster than sidewall of the trench). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lin et al according to the teachings of Tu et al such that high absorption trenches are formed outside the isolating trenches on the top surface of the substrate in order to increase the absorption of the light by the device.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US patent No. 10032819).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895